Citation Nr: 1422941	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-11 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a separate compensable rating for peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with associated diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities and left lower extremity.
 

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2006 decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the Veteran's contentions.  

With regard to the Veteran's claim for entitlement to an increased rating for diabetes mellitus, type II, the Board has considered Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected before being raised by the Board in the first instance.

The Veteran submitted a timely notice of disagreement on May 17, 2007.  After a statement of the case was issued on February 10, 2009 the Veteran submitted a Form 9 on April 16, 2009.  The Veteran was notified the Form 9 was considered untimely.  The Veteran submitted a disagreement with the denial of his Form 9.  The RO subsequently issued supplemental statements of the case regarding the issue in August and September 2013.  Therefore, the RO has acted as if it has accepted the Veteran's Form 9 as timely.  As the Veteran may have been misled to believe his Form 9 was accepted and the claim was on appeal, the Board will construe this claim as properly appealed and before the Board.  

The Veteran requested a Board hearing in April 2009 and was scheduled for a February 2014 hearing.  The Veteran submitted a written request to withdraw his hearing in December 2013.  The Board deems the hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).  The Board also observes that the Veteran, in December 2013 wrote that he "no longer wish[ed] to have [his] case heard before a Board," and that "it has been reviewed to my satisfaction."  It is unclear if the Veteran was intending to withdraw his hearing request only or if the Veteran desired to withdraw his appeal.  In light of the sufficient evidence to award a separate rating for neuropathy, the Board will construe his request as limited to withdraw of his hearing request.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of an increased rating for diabetes mellitus, type II with associated diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities and left lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral neuropathy of the right lower extremity, diabetes type II is manifested by mild incomplete paralysis with symptoms of numbness, tingling and intermittent pain.


CONCLUSION OF LAW

The schedular criteria for a separate compensable rating of 10 percent, but no more, for peripheral neuropathy of the right lower extremity, diabetes mellitus type II have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

A September 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The September 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the September 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  Social Security Administration (SSA) provided a negative response indicating there were no medical records as the Veteran did not apply for disability.   

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA examination most recently in August 2013.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his peripheral neuropathy symptoms associated with diabetes mellitus type II, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913.  The Veteran is currently rated 20 percent disabled for diabetes mellitus, type II with associated diabetic retinopathy and peripheral neuropathy of his right lower extremity.  An October 2011 rating decision added peripheral neuropathy of the right lower extremity to the Veteran's service connected diabetes mellitus type II as a noncompensable complication.

Per Note (1) to Diagnostic Code 7913, compensable complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process. 

Neurological impairments affecting the sciatic nerve are evaluated under DC 8520. For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a . 

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  As none of the manifestations of complete paralysis are present, the medical evidence does not support a finding of complete paralysis of the sciatic nerve here.

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120.  

Under DC 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating if the condition is mild.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided and a 60 percent rating is provided for conditions considered "severe, with marked muscular atrophy." 

The Board observes that the words "mild," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Veteran essentially asserts entitlement to a compensable rating for his peripheral neuropathy of the right lower extremity.

The June 2010 VA examiner diagnosed the Veteran with peripheral neuropathy and mild peripheral vascular disease of the right lower extremity and right carpal tunnel syndrome.  The Veteran reported symptoms of numbness and tingling in the Veteran's right hand since 2008 and intermittent numbness and tingling of his right leg and foot since 2009.  The Veteran reported occasional stumbling but denied falling.  Peripheral vascular symptoms were noted as claudication in the lower extremities.  The extremity examination resulted in normal bilateral upper extremities.  The lower extremities had thin skin with no hair.  The right lower extremity had a decreased dorsalis pedis pulse and an absent posterior tibial pulse.  The left lower extremity had a decreased posterior tibial pulse.  The neurologic examination found normal coordination, orientation, memory, speech and Romberg's Sign. There was no motor loss.  There was sensory loss in the right side.  Reflexes were 1+ bilaterally for biceps, triceps, brachioradialis, knees and ankles.  Babinski sign was negative.  Strength testing was 5/5 for bilateral upper and lower extremities.  Sensory function was normal for bilateral upper extremities.  The Veteran's right lower extremity had decreased hallux vibration with normal pain, light touch and position sense.  The Veteran's left lower extremity was normal.  There was no muscle atrophy, abnormal muscle tone, tremors or tics.  Gait and balance were normal and joints were not affected.  Nerve conduction studies from July 2, 2010 were suggestive of a mild sensorimotor peripheral neuropathy with a superimposed mild right carpal tunnel syndrome.  There were no significant effects on occupation and the effects on daily activities were mild.  

The June 2013 VA examiner diagnosed the Veteran with diabetic peripheral neuropathy of the upper and lower extremities.  The Veteran reported he developed tingling and numbness of his upper and lower extremities around 2010.  The Veteran's symptoms included mild paresthesias and/or dysesthesias and numbness in the bilateral upper and lower extremities.  The right and left lower extremity had intermittent pain but the upper extremities did not.  Constant pain was not present.  Muscle strength was 5/5 for elbow, wrist and knee flexion/extension, bilateral grip and pinch and ankle plantar flexion/dorsiflexion.  Deep tendon reflexes were bilaterally 1+ for biceps, triceps, brachioradialis, knee and ankles.  Light touch/monofilament testing resulted in a normal shoulder aurea, inner/outer forearm, hand/fingers, knee/thigh, ankle/lower leg and foot/toes.  Position sense was normal in upper and lower extremities.  The Veteran had normal radial, median, ulnar, sciatic and femoral nerves.  EMG studies were abnormal from July 2, 2010 and the Veteran had mild sensorimotor peripheral neuropathy at that time.  The Veteran's diabetic retinopathy did not affect the Veteran's ability to work.  

Based on the evidence of record, the Board finds the Veteran's peripheral neuropathy of the right lower extremity more closely approximates mild incomplete paralysis under DC 8520.  The Veteran's subjective complaints of numbness and tingling in his right lower extremities are supported by a diagnosis of mild peripheral neuropathy from the June 2010 and August 2013 VA examinations.  The Veteran's peripheral neuropathy in the lower extremities did not result in mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias or moderate numbness as detailed by the 2013 VA examiner.  Thus, the Board concludes that the Veteran's peripheral neuropathy of the right lower extremity more closely approximate a 10 percent disability rating for mild incomplete paralysis of sciatic nerve.

Absent neurological testing evidence indicating a moderate or even more severe level of peripheral neuropathy in the right lower extremity, there is simply no basis to award a rating higher than 10 percent under DC 8520.  In this regard, the VA examination findings consistently found only a "mild" level of neuropathy, but no worse.
 
The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  He is competent, as a layman, to report on that as to which he has personal knowledge, such as the existence of numbness and tingling of his extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310   (2007); and 38 C.F.R. § 3.159(a)(2).  Since his allegations of these particular symptoms appear to be uncontradicted, even by medical findings of record, the Board also finds them to be credible and, thus, probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In summary, for the reasons and bases set forth above, the Board concludes that a separate 10 percent rating, but no more, is warranted for the Veteran's right lower extremity peripheral neuropathy for the entire appeal period.  The benefit sought on appeal is granted.

Extraschedular consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran''s level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the peripheral neuropathy of the right lower extremity, diabetes mellitus type II is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity peripheral neuropathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The separate 10 percent rating under 8520 fully contemplate the Veteran's reported numbness, intermittent pain and tingling in the right lower extremity.  Thus, the Veteran's current schedular rating under DC 8520 is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a separate rating of 10 percent, but no more, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claim of diabetes mellitus type II to include diabetic retinopathy and peripheral neuropathy of the bilateral upper extremities and left lower extremity.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was last afforded a VA eye examination to address diabetic retinopathy in August 2009.  The Veteran was not found to have a diagnosis of diabetic retinopathy.  The most recent VA examination to address diabetes was in August 2013.  The 2013 VA examiner indicated the Veteran had a diagnosis of diabetic retinopathy as a complication of diabetes mellitus type II.  The 2013 VA examiner noted the Veteran provided a printout of an ophthalmology consult from February 2008 and provided no further discussion of the condition.  The VA examination report does not include enough information so as to allow the Board to make a determination as to whether this complication warrants a separate compensable evaluation under the relevant diagnostic criteria.  Visual impairment ratings should be based on an examination by an optometrist or ophthalmologist, and should address visual acuity, distance and near, as well as visual fields when appropriate. 38 C.F.R. § 4.75 (2008, 2011); 4.84a (2008) (Diagnostic Code 6000, et. seq.) (effective Nov. 10, 2008, amended as § 4.79, see 73 Fed. Reg. 66550 ).  The recent August 2013 VA examination, however, was not performed by an optometrist or ophthalmologist, and visual acuity measurements were not noted in the report.  In light of the above, the Board finds that a remand is necessary to obtain additional VA examinations to specifically address the Veteran's diabetic retinopathy.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file.  

2.  Afford the Veteran an ophthalmologic examination, by a licensed optometrist or ophthalmologist, to evaluate the current nature and severity of any diabetic retinopathy.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests, and evaluations deemed necessary by the examiner should be performed.  All results of any such studies, tests, or evaluations must be included in the examination report.

In the report, the examiner is requested to provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity (distance and near, corrected and uncorrected), field vision loss, and any incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

3.  After the foregoing, and any further development deemed necessary, the RO must review the evidence added to the record and readjudicate the Veteran's claim of increased rating claim of diabetes mellitus type II to include diabetic retinopathy and separate compensable ratings for peripheral neuropathy of the bilateral upper extremities and left lower extremity.  If the claimed benefit remains denied, the Veteran and his representative should be provided an appropriate supplemental statement of the case and given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


